Citation Nr: 1300021	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for residuals of a right thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A notice of disagreement was received in December 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.

On his March 2009 substantive appeal form, the Veteran requested that he be scheduled for a hearing at a local VA office before a Member of the Board.  The Veteran was scheduled for a July 2010 hearing, and was sent notice of this hearing in May 2010.  Prior to the hearing date, the Veteran, through his accredited representative, withdrew his appeal.  The hearing request is therefore deemed to have been withdrawn as well.


FINDING OF FACT

On July 6, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's accredited representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal in a July 2010 letter and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


